*233
ORDER

PER CURIAM.
AND NOW, this 11th day of February, 1994, the Petition for Allowance of Appeal is granted and the order of the Superior Court is reversed. Hudak v. Georgy, 535 Pa. 152, 153, 634 A.2d 600 (1993). The matter is remanded to the Superior Court so that it can address the other issues raised by the parties in the direct appeal to that court.
Mr. Justice CASTILLE did not participate in the consideration or decision of this matter.
Mr. Justice MONTEMURO is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of Mr. Justice LARSEN, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.